Order, Supreme Court, New York County (Milton Tingling, J.), entered on or about June 20, 2002, which, inter alia, granted defendants-respondents’ motion to vacate or reargue a prior order, same court and Justice, entered February 11, 2002, granting plaintiffs application for a default judgment, unanimously reversed, on the law, without costs, the motion to vacate or reargue the prior order granting plaintiff a default judgment denied, and such prior order reinstated.
*200The order appealed from granted defendants’ motion to vacate or reargue a prior order that had granted plaintiff a default judgment based on defendants’ service of an answer approximately three months after it was due. We reverse the order appealed from, and reinstate the prior order granting the default judgment, on the ground that defendants-respondents never served an affidavit of a meritorious defense as required to obtain an order compelling acceptance of a late-served pleading under CPLR 3012 (d) (see Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693, 695 [1983]). The conclusory late-served answer, which had been verified by counsel rather than by an individual with knowledge of the facts, did not constitute a competent affidavit of the merits. Concur—Nardelli, J.P, Tom, Andrias, Sullivan and Friedman, JJ.